

116 HR 6446 IH: To allow the President to temporarily suspend activities relating to the 2020 decennial census of population, and for other purposes.
U.S. House of Representatives
2020-04-03
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I116th CONGRESS2d SessionH. R. 6446IN THE HOUSE OF REPRESENTATIVESApril 3, 2020Mr. Higgins of Louisiana introduced the following bill; which was referred to the Committee on Oversight and ReformA BILLTo allow the President to temporarily suspend activities relating to the 2020 decennial census of population, and for other purposes.1.Temporary suspension of 2020 decennial census of population(a)In generalThe President may suspend, for the covered period, activities relating to the 2020 decennial census of population, including—(1)in-person interviews; and(2)reporting deadlines.(b)Covered period definedIn this section, the term covered period means the period beginning on the date of the enactment of this Act and ending on the earlier of—(1)the date on which the President, in consultation with the Director of the Centers for Disease Control and Prevention, determines that the threat of COVID–19 has subsided such that a suspension pursuant to subsection (a) is no longer necessary; or(2)the date on which the national emergency declared on March 13, 2020, and relating to COVID–19 is terminated pursuant to section 202 of the National Emergencies Act (50 U.S.C. 1622).